Citation Nr: 0732948	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an ear disorder. 

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for a nerve disorder 
with depression. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for ear, skin, nerve and post-traumatic 
stress disorders. 

In August 2006, the veteran requested a hearing before the 
Board sitting at the RO but withdrew the request in January 
2007. 

The issue of service connection for a nerve disorder with 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's ear disorder, diagnosed as a Eustachian 
tube dysfunction, first manifested after 1999, nearly twenty 
years after service and was not related to any event or 
injury in service.

2.  The veteran's skin disorder, diagnosed as actinic 
keratosis and dry skin, first manifested not earlier than 
2000, many years after service, and is not related to any 
aspect of service.

3.  The veteran was not in combat.  The veteran does not have 
a qualifying diagnosis of PTSD, and the alleged stressor 
events in service have not been verified.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for an ear disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 

3.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2003 and March 
2004 which informed the veteran of the information and 
evidence required to substantiate the claims and which also 
informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
letters did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claims, he 
was advised of the types of evidence that could substantiate 
his claims and to ensure that VA receive any evidence that 
would support the claims.  He was specifically advised to 
review his records and make certain that he did not overlook 
important evidence.  Logically, this would include any 
evidence in his possession.  

The Board observes that the notice requirements of 38 
U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to the following five elements of 
a service connection claim: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Accordingly, VA is to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   In the present appeal, the veteran was 
provided with this notice in June 2006, which is after the 
date of the unfavorable Board decision.  While the notice was 
issued after the rating decision and it was issued in a 
Supplemental Statement of the Case, the Board finds that any 
defect with respect to the timing and method of delivery of 
the VCAA notice requirement is harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Furthermore, 
as the Board concludes that the preponderance of the evidence 
is against the claims for service connection for an ear, 
skin, and post-traumatic stress disorders, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Specifically, correspondence in June 2005, 
the rating decision in May 2004, the statement of the case in 
May 2005, and supplemental statements of the case in March 
2006, June 2006, and November 2006 discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  Based on the 
notices provided and the veteran's responses and contentions, 
it is found that he is reasonably expected to understand what 
is needed in this case.  

Accordingly, the Board is satisfied that the duty to notify 
requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained private 
and VA outpatient records.  The Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an aircraft engine mechanic in the U.S. 
Air Force with service in the Republic of Vietnam from 
November 1967 to November 1968.  He contends that his ear 
disorder first manifested in service while flying in 
unpressurized aircraft and that his skin disorder is related 
to exposure to herbicides.  He further contends that he has 
post-traumatic stress disorder as a result of experiences in 
Vietnam.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Ear Disorder

Service medical records are silent for any symptoms, 
diagnoses, or treatment of an ear disorder in service.  In 
May 1969, the veteran underwent a tonsillectomy for recurrent 
tonsillitis with a history of probable bilateral 
peritonsillar abscesses.  The attending physician noted that 
an entire physical examination on admission was normal.  In a 
May 1970 discharge physical examination, the veteran noted a 
history of ear, nose, and throat trouble.  The examiner noted 
no current ear abnormalities and commented only on a history 
of frequent throat infections prior to the tonsillectomy with 
no sequellae.  

In a May 1999 medical history obtained by a private 
practitioner, the veteran noted a chronic sinus problem but 
no observable hearing loss, ringing, earaches, or drainage.  
In December 1999, a private ear, nose, and throat physician 
noted that the veteran had been taking antibiotic medications 
for the previous several months for symptoms of nasal 
congestion and headache.  On examination, the physician noted 
no ear abnormalities and diagnosed no ear disorders.  

In September 2003, the veteran received an initial evaluation 
for VA primary care and assistance with medications 
prescribed by his private physicians.  The examiner noted the 
veteran's reports of ear popping on one occasion several 
years earlier followed by fluid accumulation in the ear and 
some hearing loss.   The examiner noted no ear abnormalities 
and did not diagnose any ear disorders.  A second VA 
examination report in November 2003 contained similar 
symptoms and findings.  The same month, the private ear, 
nose, and throat physician noted that the veteran continued 
to experience ear pressure and fluid buildup but that the 
symptoms had improved with the use of medication.  On 
examination, he noted that the veteran's tympanic membranes 
and middle ear were clear, dry, and not infected without 
symptoms of vertigo.  The physician diagnosed Eustachian tube 
dysfunction, responsive to steroid medications.  In an April 
2004 follow-up examination, the physician noted that the 
veteran continued to experience ear pressure and fullness and 
reported hearing a "wind tunnel" sound when opening and 
closing his mouth.  The physician noted that the tympanic 
membranes and middle ear were clear, dry, and not infected 
and that external ears and canals were unremarkable.  He 
again diagnosed a Eustachian tube dysfunction.  The physician 
did not note any discussion with the veteran regarding any 
related events or ear discomfort in service or comment on the 
etiology of the dysfunction.  

In an August 2005 hearing at the RO, the veteran stated that 
he had flown in small, unpressurized aircraft while serving 
in Vietnam.  He stated that his ear pressure would build up 
with altitude changes that would be relieved when his ears 
"popped."  He also stated that he was able to expel air 
through his ears.  He further stated that he reported this 
experience to the examiner at the time of his discharge 
examination.  

The Board concludes that service connection for an ear 
disorder, diagnosed as Eustachian tube dysfunction, is not 
warranted because the disorder first manifested after 1999, 
nearly twenty years after service and was not related to any 
event or injury in service.  The Board concludes that the 
veteran's statement of ear popping on pressure changes during 
altitude changes on small aircraft is credible because it is 
a statement of observable symptoms and because flights on 
small aircraft are consistent with the circumstances of 
service.  However, there is no evidence that the pressure 
changes caused an injury or a chronic disorder.  No ear pain, 
fullness, drainage, or infection was noted in any outpatient 
treatment records in service, on the discharge examination, 
or in examinations nearly twenty years later in 1999.   A 
physician noted the veteran's reports of abnormalities such 
as mild hearing loss and fluid accumulation and pressure in 
2003 and that the symptoms had been present for several 
years.  The physician did not note a twenty-year history of 
ear difficulties originating with altitude changes in 
aircraft and did not discuss the etiology of the Eustachian 
tube dysfunction.  

It is noted that the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Medical records in 2003 showed that the veteran has an ear 
disability.  These post-service records are negative for any 
nexus opinion or other evidence linking the veteran's current 
disabilities to service.  Thus, overall, the post-service 
medical records, indicating disorders that began years after 
service with no indication of an association to service, are 
found to provide evidence against his claim.

VA must obtain a medical opinion of a possible relationship 
if there is competent lay or medical evidence that an injury 
was suffered in service and the evidence indicates that it 
may be associated with a current disability.  38 C.F.R. 
§ 3.159 (c) (4).   Although the threshold for obtaining a 
medical opinion is low and the Board acknowledges that the 
veteran has a sincere opinion that unpressurized aircraft 
flights in service caused injury, the determination that an 
injury that occurred in service is related to a current 
condition requires medical training.  As a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current extremity 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board also concludes that the veteran's report of ear 
pressure to the discharge physical examiner is not credible 
because it is inconsistent with the examiner's report and 
with the remainder of the service medical records.  
Therefore, a medical opinion is not necessary to decide the 
claim.

The weight of the credible evidence demonstrates that the 
veteran's current Eustachian tube dysfunction first 
manifested many years after service and is not related to any 
aspect of service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Skin Disorder

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above.   Update 2004 also categorized certain health outcomes 
as having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era does not exist for a number of health outcomes and any 
other conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 72 Fed. Reg. 32,395 (June 12, 2007).  Generalized skin 
rashes, actinic keratosis, and dry skin are not among those 
conditions for which the presumption of service connection is 
available. 

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Service medical records are silent for any symptoms, 
diagnoses, or treatment of a skin disorder in service.  On 
one occasion in January 1967, the veteran sought treatment 
for malaise, headache, and a rash on the trunk.  The examiner 
diagnosed possible rubella but there were no further entries 
to show treatment or subsequent examination.  In a May 1970 
discharge examination, the veteran reported no history of 
skin diseases, and the examiner noted no skin abnormalities. 

Service personnel records showed that the veteran served at 
several air bases in the Republic of Vietnam from November 
1967 to November 1968 and that he received the Vietnam 
Service Medal.  Therefore, the Board concludes that the 
veteran is presumed to have been exposed to herbicide in 
service.  

In a May 1999 medical history obtained by a private 
practitioner, the veteran reported that he had experienced 
changes in his hair and nails but no rash or itching. On 
examination, the physician noted no skin abnormalities.  In 
September 2000, a private dermatologist noted that the 
veteran had a painful "spot" on his left temple and that 
his hands had peeled for years.  The majority of the record 
is illegible but the physician noted a diagnosis of actinic 
keratosis without indicating whether he was addressing the 
temple or hands.  Actinic keratosis is a sharply outlined, 
red or skin-colored, flat or elevated rough or warty growth 
which may give rise to squamous cell carcinoma and is caused 
by excessive exposure to the sun.  Douglas v. Derwinski, 2 
Vet. App. 103, 105 (1992).  In subsequent examinations in 
January 2001 and August 2001, the veteran underwent excision 
of keratin-containing cysts from the eyebrow, neck, and 
forehead.  All were diagnosed as follicular infundibular 
cysts.  The dermatologist did not note any reports from the 
veteran of skin exposure to any hazardous materials, and he 
did not comment on the etiology of the skin abnormalities.  

In September 2003, the veteran received an initial evaluation 
for VA primary care and assistance with medications 
prescribed by his private physicians.  The examiner noted the 
veteran's reports of peeling skin on his hands and feet in 
winter time, especially if wearing colored socks.  The 
veteran reported that he had been exposed to chemicals in 
service and that a physician told him that he had 
precancerous lesions.  In November 2003, a VA dermatology 
clinic examiner noted the veteran's report that his hands 
peeled and cracked in winter and that he washed his hands 
frequently.  The examiner provided medication to reduce the 
scaling and itching, advised the veteran to avoid frequent 
hand washing, and noted that the condition did not appear to 
be related to herbicide exposure.  Subsequent VA primary care 
examiners in August 2004, November 2004, February 2005, and 
October 2005 noted the veteran's continued complaints of hand 
and foot peeling with no new treatment, diagnoses, or comment 
on the etiology of the disorder.  A VA examiner conducting a 
screening for herbicide related conditions in November 2004 
diagnosed actinic keratosis with no comment on any 
relationship between skin peeling and herbicide.  

In an August 2005 RO hearing, the veteran stated that as an 
aircraft mechanic in Vietnam he frequently used chemical 
solvents to clean parts and that his symptoms of dry and 
peeling skin on his hands started at that time. 

The Board concludes that service connection for the veteran's 
skin disorders, diagnosed as actinic keratosis and dry skin, 
is not warranted.  Direct service connection is not warranted 
because the veteran's actinic keratosis is by definition 
caused by sun exposure and because the disease first 
manifested not earlier than 2000, many years after service.   
The veteran's dry, peeling skin on his hands and feet in 
winter first manifested not earlier than 2003 and was found, 
in part, related to frequent hand washing.  Although several 
examiners noted the veteran's reports of the use of solvents 
in service, there was no record of treatment for any acute 
exposure, and none of the post-service examiners attributed 
the peeling skin condition to the use of solvents twenty 
years earlier.   Furthermore, there is no evidence that the 
veteran handled herbicides as a part of his duties as an 
aircraft mechanic.  The Board finds that the veteran's 
reports of chronic dry skin in winter starting while in 
Vietnam are not credible because they are inconsistent with 
the jungle climate in that country and because his symptoms 
were not reported to any medical practitioner until 2003.  

As previously discussed, a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, 230 F.3d at 1333.   Medical records dated in 2001 and 
2003 showed that the veteran has two skin disabilities, one 
diagnosed as related to sun exposure.  However, post-service 
records regarding dry skin are negative for any nexus opinion 
or other evidence linking the veteran's current disabilities 
to service even though examiners were aware of the veteran's 
report of exposure to solvents.  Thus, overall, the post-
service medical records, indicating disorders that began 
years after service with no indication of an association to 
service, are found to provide evidence against his claim.

As noted above, VA must obtain a medical opinion of a 
possible relationship if there is competent lay or medical 
evidence that an injury was suffered in service and the 
evidence indicates that it may be associated with a current 
disability.  38 C.F.R. § 3.159 (c) (4).   Although the 
threshold for obtaining a medical opinion is low and the 
Board acknowledges that the veteran has a sincere opinion 
that his skin conditions were caused by exposure to 
chemicals, the determination that an injury that occurred in 
service is related to a current condition requires medical 
training.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, a medical 
opinion is not necessary to decide the claim.

The Board concludes that presumptive service connection for 
skin disorders based on exposure to herbicide is not 
warranted because the disorders are not among those for which 
the presumption is available.  

The weight of the credible evidence demonstrates that the 
veteran's current actinic keratosis and dry skin first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination. Id. 

Service personnel records showed that the veteran served in 
the Republic of Vietnam at Air Force Bases with duties as an 
aircraft mechanic.  He did not receive any combat awards or 
aircrew insignia.  Service medical records also showed that 
the veteran did not receive regular flight physical 
examinations.  In correspondence in October 2003 and in June 
2005, the RO requested detailed information concerning any 
in-service stressors.  No responses were received.  

In a November 2003 VA primary care initial screening, the 
veteran reported that he had been in combat in Pleiku for 
about a month and had seen the bodies of many servicemen 
being loaded on aircraft.  He did not specify a particular 
date or specific event and did not indicate that he knew or 
served with any of the servicemen.  In a November 2004 notice 
of disagreement, he reported that his base frequently came 
under mortar fire.  In an August 2005 RO hearing and in 
earlier medical examinations, he also reported that he had 
performed maintenance on an aircraft that had later crashed, 
killing the crew.  He did not specify the date or place of 
the event but acknowledged that an investigation later 
determined that the crash was not related to his maintenance 
actions.  

The Board concludes that the veteran was not in combat.  The 
veteran was not in a combat-related military occupation and 
served at large airbases.  Although attacks on the bases with 
indirect fire may have been likely, the veteran did not 
describe an incident where munitions detonated in his 
immediate vicinity.  Neither the nature of his military 
specialty nor his service records disclose that he was 
exposed to a more than ordinary stressful environment, even 
given that service in a combat zone is stressful to some 
degree to everyone present, regardless of their duties.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
verification of an alleged stressor is necessary. 

Service medical records are silent for any symptoms, 
diagnoses, or treatment of any mental health disorders in 
service.  

In a May 1999 medical history obtained by a private 
practitioner, the veteran reported that he had not received 
any previous treatment for psychiatric disorders but that he 
experienced some loss of memory or confusion and insomnia.  
The provider did not refer the veteran for further 
examination or make any diagnoses.  In September 2003, the 
veteran received an initial evaluation for VA primary care 
and assistance with medications prescribed by his private 
physicians.  The examiner noted the veteran's reports of 
occasional nightmares related to experiences in service 
including sighting of service personnel who had been killed 
in action and the incident of aircraft crash following 
maintenance that he had performed. In February 2004, the 
private practitioner noted that the veteran had been 
experiencing "some depression."  The veteran's symptoms 
were again noted in VA outpatient treatment reports in 
November 2003 and August 2004.  In a November 2004 VA 
screening for herbicide exposure, the examiner diagnosed 
depression but provided no clinical observations or comments 
on specific causes for the disorder.  

In March 2005, a private nueropsychologist noted the 
veteran's reports of irritability, memory loss, and insomnia, 
the latter starting during the veteran's service in Vietnam.  
After testing, the examiner noted no deficits in 
neuropsychological functioning but did note that the veteran 
was depressed and had ceased taking medication due to side 
effects.  In a July 2005 letter, a private clinical therapist 
stated that he had been treating the veteran intermittently 
over the previous ten months.   He stated that the veteran 
displayed symptoms of depression related to occurrences 
during service in Vietnam.  The therapist did not provide 
clinical notes of his treatment sessions.  

The Board concludes that service connection for PTSD is not 
warranted because the veteran does not have a qualifying 
diagnosis of PTSD.  Even though several examiners have noted 
symptoms such as insomnia, memory loss, irritability, and 
recurrent thoughts of events in service and diagnosed 
depression, no examiner has provided diagnosis of PTSD or 
related the general depression to specific traumatic events 
in service.  Furthermore, the veteran has not provided 
sufficient information regarding events in service necessary 
to obtain verification.  He has not responded to requests for 
dates and locations of the events with specificity sufficient 
to conduct searches of unit records, and he has not 
identified other sources of information such as other 
witnesses or accounts of the events.  

The weight of the credible evidence demonstrates that the 
veteran's current mental health symptoms do not support a 
diagnosis of PTSD and the alleged in-service stressors are 
not sufficiently specific to permit verification.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an ear disorder is denied. 

Service connection for a skin disorder is denied. 

Service connection for post-traumatic stress disorder is 
denied. 




REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a nerve disorder with 
depression is necessary. 

As previously discussed, a private neurophysiologist 
conducted an examination in March 2005 and found no 
neuropsychiatric deficits.    However, a VA examiner in 2004 
and a private therapist in 2005 diagnosed the veteran with 
depression and suggested some relationship between the 
depression and events in service.  Neither examiner's records 
contained any clinical findings or rationale for the 
diagnosis.  

VA must obtain an examination and medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but there is competent lay or medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event in service, and indicates that that the disability 
may be associated with the established event in service.  
38 C.F.R. § 3.159 (c) (4).   Here, the occurrence of 
traumatic events sufficient to support a diagnosis of PTSD 
has not been established.  However, general service 
experiences in Vietnam have been noted by examiners who 
diagnosed the veteran as having depression.  Therefore, a 
psychiatric examination and opinion are necessary to decide 
the claim.  
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a mental 
health examination by an appropriately 
qualified VA examiner.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide a diagnosis of any 
nervous or depressive disorder and an 
opinion whether any psychiatric 
disability is at least as likely as not 
(50 percent or greater possibility) 
related to service.  

2.  Then, readjudicate the claim for 
service connection for a nervous disorder 
with depression.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


